DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 2, claims 9-13 in the reply filed on 7/12/2022 is acknowledged.  Claims 1-8 are withdrawn from prosecution.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/16/2022 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over (US 4,602,067) to Stong et al.  (hereinafter Stong) in view of (US 2018/0201821 A1) to Jiang et al.  (hereinafter Jiang) in further view of (US 4,507,210) to Lauzon (hereinafter Lauzon).
Stong is directed toward high temperature water based drilling fluids.  Stong discloses at (C2, L5-L23) that A terpolymer of maleic anhydride, styrene and a third monomer that may include a preferred selection of acrylamide.  Stong discloses that the ratio may be from 30:10:60 to 50:40:10 that reads on Applicants range of 32%-44%, 22% - 28% and 33% to 40% respectively.  Stong discloses at (C3, L50-C4,L20) that the terpolymer undergoes a similar process to make the terpolymer product.  Stong discloses at (C4, L20-L35) that the aqueous drilling fluids contain the additives of bentonite, lignosulfonate (a lignin the Applicants specification defines as a one way plugging agent) and barite.  Stong discloses an aqueous drilling fluid with similar additives, but is silent regarding the additives of white asphalt and calcium carbonate. 
Jiang is directed to a water based drilling fluid additives. Stong and Jiang are both directed to a water based drilling fluid additives and therefore are analogous art.  Jiang teaches at paragraph [0047] that white asphalt may be added as a drilling fluid additive.  One would be motivated to include typical drilling fluid additives to improve drilling fluid performance.  
Lauzon is directed to a water based drilling fluid additives. Stong and Lauzon are both directed to a water based drilling fluid additives and therefore are analogous art.  Lauzon teaches at (C5, L39-L55) teaches the drilling fluid may contain polymers having monomers of acrylamide, maleic acid and styrene.   Lauzon teaches at (C7, L31-L40) that the drilling fluid.  that the drilling fluid contains polyanionic cellulose, which reads on Pac-Lv.  Lauzon teaches at (C7, L31-L40) that calcium carbonate and barite may be present in the drilling fluid as an additive.  One would be motivated to include typical drilling fluid additives to improve drilling fluid performance.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Stong in view of the teachings of Jiang and Lauzon to modify the drilling fluid of Stong with drilling additives to improve performance that forms a prime facie case of obviousness that reads on claim 9.

Allowable Subject Matter
7.	Claims 10-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the Applicants drilling fluids with the claimed amounts of additives.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-270-3262. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766